DETAILED ACTION
1.	The Amendment filed 01/14/2022 has been entered. Claims 1-21 in the application remain pending and are currently being examined. Claims 19-21 were amended. Claims 1-12 have been withdrawn from consideration.

2.	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on 09/14/2021.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections
4.	The claim rejections under 35 U.S.C. 112(b) of claims 19-21 are withdrawn per amendments of claims 19-21.

Claim Rejections - 35 USC § 112	
5.	Claims 13-21 remain under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to claim 13, lines 1-8 recite “system for electrode processing, the system comprising: an oven... and controller… wherein: the processing comprises pyrolysis of the silicon-dominated electrode; and the controlling comprises setting or IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990).
Claims 14-21 are rejected at least based on their dependency from claim 13.

Claim Rejections - 35 USC § 102
6.	Claims 13-21 remain rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2014/0295290 A1) hereinafter Park.
Regarding claim 13, the recitation “for processing silicon-dominated electrodes;… for controlling atmosphere in the oven during processing of a silicon-dominated electrode, wherein: the processing comprises pyrolysis of the silicon-dominated electrode; and the controlling comprises setting or adjusting one or both of: pressure of the oven atmosphere, and composition of the oven atmosphere”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Park since Park meets all the structural elements of the claim and is capable of processing silicon-In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.

an oven (heating done in a chamber) capable of processing silicon-dominated electrodes ([0056]-[0062]; [0074]; [0076]; [0078]; [0080]; [0082]; [0084]; [0086]; [0106]; [0127]; [0136]; [0137]; [0147]-[0148]; [0154]); and 
controller configured for controlling atmosphere in the oven during processing of a silicon-dominated electrode ([0056]-[0062]; [0074]; [0076]; [0078]; [0080]; [0082]; [0084]; [0086]; [0106]; [0127]; [0136]; [0137]; [0147]-[0148]; [0154]), wherein: 
the processing capable of comprising pyrolysis of the silicon-dominated electrode ([0020]; [0030]; [0056]-[0062]; [0121]-[0122]); and 
the controlling capable of comprising setting or adjusting one or both of: pressure (vacuum) of the oven atmosphere, and composition (vacuum to air) of the oven atmosphere ([0020]; [0030]; [0056]-[0062]; [0121]-[0122]; [0127]; [0137]). 
As regards to claim 14, Park discloses system ([0061]-[0062]; [0074]; [0076]; [0078]; [0080]; [0082]; [0084]; [0086]; [0127]; [0136]; [0137]; [0147]-[0148]), wherein setting or adjusting the pressure of the atmosphere in the oven comprises reducing the pressure (vacuum) ([0020]; [0030]; [0056]-[0062]; [0121]-[0122]; [0127]; [0137]). 
As regards to claim 15, Park discloses system ([0061]-[0062]; [0074]; [0076]; [0078]; [0080]; [0082]; [0084]; [0086]; [0127]; [0136]; [0137]; [0147]-[0148]), wherein setting or adjusting the pressure of the atmosphere in the oven comprises creating positive pressure (vacuum to atmospheric) in the oven (vacuum) ([0020]; [0030]; [0056]-[0062]; [0121]-[0122]; [0127]; [0137]). 

As regards to claim 17, Park discloses system ([0061]-[0062]; [0074]; [0076]; [0078]; [0080]; [0082]; [0084]; [0086]; [0127]; [0136]; [0137]; [0147]-[0148]), wherein the at least one environment condition comprises an oxygen-free environment, and wherein the controller is configured for controlling the atmosphere in the oven by removing and/or scavenging of oxygen in the oven before the pyrolysis of the silicon-dominated electrode ([0020]; [0030]; [0056]-[0062]; [0121]-[0122]; [0127]; [0137]). 
As regards to claim 18, Park discloses system ([0061]-[0062]; [0074]; [0076]; [0078]; [0080]; [0082]; [0084]; [0086]; [0127]; [0136]; [0137]; [0147]-[0148]), wherein the controller is configured for setting or adjusting the composition of the atmosphere in the oven such that it comprises an inert gas e.g. argon, nitrogen, or helium, and at least one additional precursor gas ([0060]-[0062]). 
Regarding claim 19, the recitation “for, when controlling the atmosphere in the oven, creating inert atmosphere in the oven during the processing of the silicon-dominated electrode”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Park since Park meets all the structural elements of the claim and is capable of  optionally controlling the atmosphere in the oven, creating inert atmosphere in the oven during the processing of the silicon-dominated electrode, if so desired, and does not In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 19, Park discloses system ([0061]-[0062]; [0074]; [0076]; [0078]; [0080]; [0082]; [0084]; [0086]; [0127]; [0136]; [0137]; [0147]-[0148]), wherein the controller is configured for, when controlling the atmosphere in the oven, creating inert 
Regarding claim 20, the recitation “for, when controlling the atmosphere in the oven, flowing a particular gas during the processing of the silicon-dominated electrode, the particular gas comprising argon, nitrogen, or helium”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Park since Park meets all the structural elements of the claim and is capable of  optionally controlling the atmosphere in the oven, flowing a particular gas during the processing of the silicon-dominated electrode, the particular gas comprising argon, nitrogen, or helium, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 20, Park discloses system ([0061]-[0062]; [0074]; [0076]; [0078]; [0080]; [0082]; [0084]; [0086]; [0127]; [0136]; [0137]; [0147]-[0148]), wherein the controller is configured for, when controlling the atmosphere in the oven, flowing a particular gas during the processing of the silicon-dominated electrode, the particular gas comprising argon, nitrogen, or helium ([0060]-[0062]). 
Regarding claim 21, the recitation “for, when controlling the atmosphere in the oven, controlling heating and cooling during the processing, the controlling comprising heating and/or cooling at a preset rate”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Park since Park meets all the structural elements of the claim and is capable of  optionally controlling the atmosphere in the oven, controlling heating and cooling during the processing, the controlling comprising heating and/or cooling at a preset rate., if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 21, Park discloses system ([0061]-[0062]; [0074]; [0076]; [0078]; [0080]; [0082]; [0084]; [0086]; [0127]; [0136]; [0137]; [0147]-[0148]), wherein the controller is configured for, when controlling the atmosphere in the oven, controlling heating and cooling during the processing, the controlling comprising heating and/or cooling at a preset rate ([0056]-[0062]; [0074]; [0076]; [0078]; [0080]; [0082]; [0084]; [0086]; [0106]; [0127]; [0136]; [0137]; [0147]-[0148]; [0154]). 


Response to Arguments
7.	Applicant's arguments filed 01/14/2022 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
(a) Claims 13-21 stand rejected under 35 U.S.C. § 112(b) for allegedly being indefinite. Applicant traverses and respectfully disagrees with the rejection of claim 13 on these grounds. In particular, Applicant submits that the claim limitations at issue are not merely method steps that do not provide any structural limitations as the Office Action. In this regard, Applicant submits that the claim limitations at issue are not method steps, per se, and additionally do provide and/or create structural limitation within the context of the claimed apparatus. In particular, Applicant submits that the claim limitations at issue narrow the scope of the corresponding elements (oven and controller) in that each of these two claim limitations limit the scope of elements that meet the criteria set forth for the elements.
(b) Claims 13-21 stand rejected under 35 U.S.C. § 102(a)(1) for allegedly being anticipated by Park. Applicant submits that these rejections are improper because Park does not qualify as prior art under 35 U.S.C. § 102(a)(1). In this regard, Applicant notes that this Application is a continuation-in-part application, claiming priority to Park. See specification at ¶ 1 ("This patent application is a continuation-in-part of U.S. Pat. Application ... which is a continuation of U.S. Pat. Application Ser. No. 14/302,321, filed Jun. 11, 2014 (now U.S. Pat. No. 9,806,328, issued Oct. 31, 2017"). Applicant notes that Park is or corresponds to U.S. Pat. Application Ser. No. 14/302,321.


(a) Examiner respectfully disagrees and maintains lines 1-8 recite method steps following the apparatus structure and thus unclear how the processing comprises pyrolysis of the silicon-dominated electrode and the controlling comprises setting or adjusting one or both of: pressure of the oven atmosphere, and composition of the oven atmosphere provides any structural limitations to the apparatus. 
That is, Examiner respectfully contends that the claim limitations at issue are indeed method steps that do not provide any structural limitations within the context of the claimed apparatus. 
(b) Examiner respectfully disagrees and maintains Park does indeed qualify as prior art under 35 U.S.C. § 102(a)(1). When applicant files a continuation-in-part whose claims are not supported by the parent application, the effective filing date is the filing date of the child CIP. Any prior art disclosing the invention or an obvious variant thereof having a critical reference date more than 1 year prior to the filing date of the child will bar the issuance of a patent under 35 U.S.C. 102(b)/102(a)(1). Paperless Accounting v. Bay Area Rapid Transit System, 804 F.2d 659, 665, 231 USPQ 649, 653 (Fed. Cir. 1986).
That is, Examiner respectfully contends that the subject matter recited in claims 13-21 of instant Application is not fully supported by the parent application, U.S. Pat. Application Ser. No. 14/302,321, filed Jun. 11, 2014 and that claims 13-21 contain subject matter which was not described in the specification of U.S. Pat. Application Ser. No. 14/302,321 in such a way as to reasonably convey to one skilled in the relevant art 

Conclusion
9.	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717